JUDGE BENNETT
concurred in the judgment, and delivered THE FOLLOWING OPINION :
The appellees, as World’s Fair Commissioners, filed their petition in the Franklin Circuit Court against the appellant, as Auditor, to compel him to issue his warrant upon the Treasury for the sum of twenty-five thousand dollars upon their vouchers, approved by the Governor, for that sum, alleging that the Auditor was directed to issue the warrant by the act of the Legislature making the appropriation. The Auditor in his answer alleged that the bill making the appropriation of one hundred thousand dollars to the World’s Fair originated in the Senate and passed that body upon the call of the yeas and nays, which were entered in the journal, by a constitutional majority; that the House refused to pass the bill *550as it came from the Senate, but passed it with amendments, and then the bill and House amendments were sent to the Senate, and that. body concurred in the House amendments, but not by a constitutional majority, nor by the yeas and nays entered in the journal; that the bill was, therefore, unconstitutional and void. The appellants, by their demurrer to the answer, admitted the allegations of fact to be true, and insisted that, notwithstanding the truth of the allegations, the bill being prima facie regular and valid, the Auditor, whose duty was, in this particular, mandatory, was a ministerial officer and could not refuse obedience to the law’s mandate, because there was some latent infirmity in the bill that rendered it invalid. The chancellor, upon the hearing upon the agreed facts, adjudged that the Auditor, acting in a ministerial capacity, should issue his warrant, because he had no right, as a ministerial officer, to question the constitutionality of the bill, it being prima facie valid. The Auditor appeals.
The Auditor relies upon section 46 of the Constitution, which reads as follows: “No bill shall be considered for final passage unless the same has been reported by a committee and printed for the use of the members. Every bill shall be read at length on three different days in each House; but the second and third reading may be dispensed with by a majority of all the members elected to the House in which the bill is pending. * * * No bill shall become a law unless, on its final passage, it receives the votes of at least two-fifths of the members elected to each House, and a majority of the members voting, the vote to bo taken by the yeas and nays and entered in the journal: Provided, Any act or resolution for the *551appropriation of money or the creation of debt shall, on its final passage, receive a majority of all the members elected to each House.”
There is a history of abuses and wrongs in the legislative department under the old Constitution that caused the section supra to be engrafted in the Constitution and adopted by the people, to-wit: It had become a frequent practice under the old Constitution to pass bills as reported by the committee by their titles, and’ by a viva voce vote, the bills never having been read for the information of the members, only the few and faithful understanding that they contained large appropriations, grants, monopolies and other iniquities. It was intended by said section to prevent the repetition of these methods and to secure^honest and enlightened legislation. Therefore it was provided that the bill should be printed for the use of the members; that it should bo read at length on three different days in each House, unless the second and third readings were dispensed with by a majority of all the members elected to the House in which the bill is pending; but the reading of the bill at least once can not bo dispensed with; then if the members feel fully advised they may dispense with the other two. Also, no general bill can become a law unless it receives, on its final passage, the votes of at least two-fifths of all the members elected to each House, and that number must be a majority of those voting, and the vote must be taken by yeas and nays and entered in the journal; also, a bill for the appropriation of money or the creation of a debt must receive, on its final passage, a majority of all the members of each House, the vote to be taken by yeas and nays and entered in the journal. Now there can be no doubt that .each of *552these provisions, requiring on the final passage of a bill at least two-fifths or a majority of the votes, 'as the case may be, of all the members elected to each House, to be taken by yeas and nays.and entered in the journal, is mandatory, and unless each of them is complied with the bill is not constitutionally enacted.
This court, in the case of Varney v. Justice, 86 Ky., 601, says in reference to the mandatory character of constitutional provisions : “ Whenever the language gives a direction as to the manner of exercising a power, it was intended that the power should be exercised in the manner directed, and in no other manner. It is an instrument of words, granting powers, restraining powers and reserving rights. These words are fundamental words, meaning the thing itself; they breathe no spirit but the spirit to be found in them. To say that these words are directory merely, is to license a violation of the instrument every day and every hour.”
Now, as the appropriation to the World’s Pair is an appropriation in the sense of the Constitution, the bill, in order to be constitutionally passed, should receive, on its final passage, fifty-one votes in the House, supposing the whole number of members to be one hundred; and twenty in the Senate, supposing the whole number of Senators to be thirty-eight. So the question is, what is the final passage of a bill ? And does the final passage of a bill include the adoption of an amendment by either House that is sent to it by the other House ? It seems to be clear that the final passage of a bill is the vote by which the bill becomes a law when signed by both Speakers and the Governor; and that this definition includes all amendments there can be no manner of doubt, as one illustration *553will show: Say the House appropriates fifty dollars and. the bill is sent to the Senate for concurrence in the appropriation, but it does not concur in that appropriation but increases it to one hundred dollars and sends it back to the House for its concurrence in that sum; the hill is not yet a law; the Senate has refused to concur in the House bill, but increases the sum and asks the House to concur in appropriating that sum; unless the House does concur the bill is not a law; therefore it takes the action of the House to appropriate one hundred dollars, and it is then finally passed and becomes a law appropriating one hundred dollars; it is then enrolled as one bill; no amendment appears. So, to say that the last action of the-House is not the final passage of the hill is clearly a mistake. Such a construction would restore, in full panoply,, the evils that existed under the old Constitution instead of suppressing them forever; for not less than fifty-one members of the House could vote away the fifty dollars of the people’s money, but the Senate by amendment could raise that sum to fifty thousand dollars, and the House by a mere majority of a quorum could concur in the amendment, thus defeating and nullifying the provision supra.
The next question is, can the Auditor, conceding his duty under the bill to be purely ministerial, raise the question as to the validity of the bill, and be justified in refusing to issue the warrant ? It seems that when a law commands an officer to do a certain thing, it is mandatory, and the officer can not rightfully refuse obedience if the law is, prima facie, regular and valid. Public policy requires that this rule be strictly adhered to, for to-allow a ministerial officer to call in question a law, prima *554facie valid, that it is made his duty to execute, would license him to interrupt and defeat the administration of the Government at his pleasure. The clerk of this court, if such principle were tolerated, might refuse to-day to read or sign the orders because, in his opinion, the law requiring him to perform that duty was invalid by reason of some latent infirmity in it.
Mr. Mechem, on Public Officers, sec. 523, states the rule correctly upon this subject as follows: “It is not within the scope of the duties of a ministerial officer to pass upon the validity of laws, instructions or proceedings, prima facie valid, and requiring his action. Ilis only duty in such a case is obedience, and, as will be seen hereafter, ho can not excuse himself by undertaking to show the unconstitutionality or other invalidity of the law, or the irregularity of the proceedings.”
The rule thus announced is fully sustained by the leading cases of the United States, and is eminently conservative. This court has, time and again, recognized the right of the Auditor to resist the mandate of the Legislature upon the ground that it had no constitutional authority to require it, but in all such cases, as admitted by one of the counsel for appellant, the infirmity was suggested by the bill itself. But the question here is unlike any that has been reported. Here, on the one side, is the Auditor — the financial officer of the State — required to pay to the agents of the State certain moneys to be expended in a certain way — not to pay debts or to discharge obligations incurred. No rights of third persons have intervened; but the contest is between the officers as to whether the money should be handed over to be expended in behalf of the State, and the Auditor refuses *555to pay it upon the ground that the bill, although regular and valid upon its face is, on account of the failure to do certain things required by the Constitution, unconstitutional and void. The agents admit, upon demurrer, the facts, and one of their counsel admits in his argument before the court that the bill, by reason of the said noncompliance with the provisions of the Constitution in the particulars pointed out by the Auditor, and as suggested by the Governor in his veto of a similar bill, is unconstitutional and void. So, for us to say to the Auditor that he must pay out the people’s money, notwithstanding the bill is unconstitutional and void, and no rights of third parties have intervened making it just and equitable to do so, would be a travesty upon justice and a self-stultification.
All the members of the court agreeing that the bill is unconstitutional, and three agreeing that the Auditor, under the circumstances, has the right to withhold his warrant on that account, the judgment ought to be reversed with directions to dismiss the petition.